        Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

CODY KING,                             )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
v.                                     )
                                       )       FILE No. _____________________
CONYERS VILLAGE, LLC,                  )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, CODY KING, by and through the undersigned counsel, and

files this, his Complaint against Defendant CONYERS VILLAGE, LLC pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                           1
        Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 2 of 15




of Georgia, Atlanta Division, as the parcel of real property at issue in this case is

located in Rockdale County, Georgia, and Defendant maintains its registered agent

in Fulton County, Georgia.

                                     PARTIES

       3.     Plaintiff CODY KING (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Conyers, Georgia

(Rockdale County).

       4.     Plaintiff is a paraplegic and is disabled as defined by the ADA.

       5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking and standing.

       6.     Plaintiff cannot walk and uses a wheelchair for mobility purposes.

       7.     Defendant CONYERS VILLAGE, LLC (hereinafter “Defendant”) is a

Georgia limited liability company that transacts business in the State of Georgia

and within this judicial district.

       8.     Defendant may be properly served with process via its registered

agent for service, to wit: Robert C. Crim, Jr., 210 Sandy Springs Place, Atlanta,

Georgia 30328.




                                          2
        Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 3 of 15




                           FACTUAL ALLEGATIONS

      9.     On multiple occasions, including, but not limited to, March 24, 2021,

Plaintiff was a customer at “Blimpie,” a business located at 875 Flat Shoals Road,

Suite 100, S.E., Conyers, Georgia 30094.

      10.    Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Facility,” and said real property shall be referenced herein as the “Property”).

      11.    Plaintiff lives approximately seven (7) miles from the Facility and

Property.

      12.    Plaintiff’s access to the businesses located at 875 Flat Shoals Road,

S.E., Conyers, Georgia 30094 (Rockdale County Property Appraiser’s parcel

number 075001034M), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      13.    Plaintiff has visited the Facility and Property at least once before and


                                          3
        Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 4 of 15




intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

      20.    The Property is a public accommodation and service establishment.

                                           4
        Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 5 of 15




      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his


                                         5
        Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 6 of 15




access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all


                                           6
        Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 7 of 15




physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      30.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.     The accessible parking space on the Property most proximate to

             the “Café Milano” portion of the Facility is not adequately

             marked, in violation of section 502.1 of the 2010 ADAAG

             standards.

      b.     The signage for the accessible parking space on the Property

             most proximate to the “Café Milano” portion of the Facility is

             not installed at a permissible height and has deteriorated to the

             extent that it is not readily visible, in violation of section 502.6

             of the 2010 ADAAG standards.

      c.     The access aisle adjacent to the accessible parking space on the

             Property most proximate to the “Café Milano” portion of the


                                           7
     Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 8 of 15




         Facility has inadequate dimensions, in violation of section

         502.3 of the 2010 ADAAG standards.

d.       The access aisle adjacent to the accessible parking space on the

         Property most proximate to the “Café Milano” portion of the

         Facility is not level due to the presence of a ramp within the

         boundaries of said access aisle, in violation of section 502.4 of

         the 2010 ADAAG standards.

e.       The above-described ramp most proximate to the “Café

         Milano” portion of the Facility lacks finished edges (or edge

         protection), in violation of section 405.9 of the 2010 ADAAG

         standards.

f.       The walking surfaces of the accessible route on the Property

         between Suite 170 and Suite 190 of the Facility have a slope in

         excess of 1:20 (one to twenty), in violation of section 403.3 of

         the 2010 ADAAG standards.

g.       The above-described accessible route between Suite 170 and

         Suite 190 of the Facility also has a total vertical rise greater

         than 6” (six inches), but does not have handrails complying

         with section 505 of the 2010 ADAAG standards, in violation of


                                     8
     Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 9 of 15




         section 405.8 of the 2010 ADAAG standards.

h.       The signage for the accessible parking space on the Property

         most proximate to Suites 165 and 170 of the Facility is not

         installed at a permissible height, in violation of section 502.6 of

         the 2010 ADAAG standards.

i.       The triangular access aisle adjacent to the accessible parking

         space on the Property most proximate to Suites 165 and 170 of

         the Facility has inadequate dimensions, in violation of section

         502.3 of the 2010 ADAAG standards.

j.       The above-described triangular access aisle adjacent to the

         accessible parking space on the Property most proximate to

         Suites 165 and 170 of the Facility also has an extreme cross-

         slope in excess of 1:48 (one to forty-eight), in violation of

         section 502.4 of the 2010 ADAAG standards, and is not level.

k.       The access aisle adjacent to the accessible parking space on the

         Property most proximate to Suites 165 and 170 of the Facility is

         also not level due to the presence of a ramp within the

         boundaries of said access aisle, in violation of section 502.4 of

         the 2010 ADAAG standards.


                                      9
 Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 10 of 15




l.   The surface of the above-described ramp most proximate to

     Suites 165 and 170 of the Facility has an extreme cross-slope

     greater than 1:48 (one to forty-eight) in violation of section

     405.3 of the 2010 ADAAG standards.

m.   The side flares of the above-described ramp most proximate to

     Suites 165 and 170 of the Facility have slopes in excess of 1:10

     (one to ten), in violation of section 406.3 of the 2010 ADAAG

     standards.

n.   The walking surfaces of the accessible route on the Property

     between Suite 140 and Suite 150 of the Facility have a slope in

     excess of 1:20 (one to twenty), in violation of section 403.3 of

     the 2010 ADAAG standards.

o.   The above-described accessible route between Suite 140 and

     Suite 150 of the Facility also has a total vertical rise greater

     than 6” (six inches), but does not have handrails complying

     with section 505 of the 2010 ADAAG standards, in violation of

     section 405.8 of the 2010 ADAAG standards.

p.   The signage for one of the two accessible parking space on the

     Property most proximate to Suites 140 and 150 of the Facility is


                                10
 Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 11 of 15




     not installed at a permissible height, in violation of section

     502.6 of the 2010 ADAAG standards.

q.   The access aisle centrally adjacent to the accessible parking

     spaces on the Property most proximate to Suites 140 and 150 of

     the Facility has a cross-slope in excess of 1:48 (one to forty-

     eight), in violation of section 502.4 of the 2010 ADAAG

     standards, and is not level.

r.   The access aisle centrally adjacent to the accessible parking

     spaces on the Property most proximate to Suites 140 and 150 of

     the Facility is also not level due to the presence of a ramp

     within the boundaries of said access aisle, in violation of

     section 502.4 of the 2010 ADAAG standards.

s.   The surface of the above-described ramp most proximate to

     Suites 140 and 150 of the Facility has an extreme cross-slope

     greater than 1:48 (one to forty-eight) in violation of section

     405.3 of the 2010 ADAAG standards.

t.   The side flares of the above-described ramp most proximate to

     Suites 140 and 150 of the Facility have slopes in excess of 1:10

     (one to ten), in violation of section 406.3 of the 2010 ADAAG


                                    11
       Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 12 of 15




             standards.

      31.    Without limitation, the above-described violations of the ADAAG

made it more difficult and dangerous for Plaintiff to exit and re-enter his vehicle on

the Property, and more difficult and dangerous for Plaintiff to traverse the ramps

servicing the Property.

      32.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      33.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      35.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily


                                         12
       Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 13 of 15




achievable because the nature and cost of the modifications are relatively low.

      37.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      42.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to


                                          13
       Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 14 of 15




grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: April 10, 2021.

                                      Respectfully submitted,

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich
                                      Georgia Bar No. 242240
                                      The Law Office of Craig J. Ehrlich, LLC
                                      1123 Zonolite Road, N.E., Suite 7-B
                                      Atlanta, Georgia 30306

                                        14
       Case 1:21-cv-01427-TWT Document 1 Filed 04/10/21 Page 15 of 15




                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      15
